©0o A ANY Dn fF WW NYO Ke

NO NO NO WN NY NY NY NY NO RRR RRR ROR RR eR
wOonyn nN On fF. WY NYO KF COO WN DN FBP WW NYO KF CO

BOWMAN AND BROOKE LLP

Lawrence R. Ramsey (SBN: £0833) JS-6
Anthony J. Parascandola (SBN: 140217) -
970 West 190th Street, Suite 700

Torrance, CA 90502

Telephone No.: G10 768-3068

Fax No.: (310) 719-1019

Attorneys for Defendant Schindler Elevator Corporation served as Doe 11

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL JOANOU an individual;
Plaintiff,

CASE NO.: 8:19-cv-02486JVS(DFMx)

(Removed from Orange County Superior
ourt Case No. 30-2019-01076981-CU-
PO-CJC)

VS.

SIMON PROPERTY GROUP, LP... a
Delaware Limited Partnership; SIMON
PROPERTY GROUP, INC., a Delaware
Corporation; and DOES 1 through 25,
inclusive;

ORDER ON JOINT STIPULATION TO
REMAP? ACTION TO STATE

Defendants.
Action Filed: June 13, 2019

a a a a a

 

 

 

WHEREAS, the parties stipulate and agree this matter should be remanded
and transferred to State Court in the County of Orange for further proceedings:

IT IS HEREBY ORDERED that this matter is remanded to the Orange
County Superior Court. All future hearing dates in this Court are hereby vacated.

Dated Feb 24, 2020 Sees t) pb

Mion. James Y. Selna

 

21975994v1 1 CASE NO.: 8:19-cv-02486
